Exhibit 10.19

 

Dedication. Innovation. Transformation. ™

 

HOW WILL WE CHANGE RADIATION NEXT? ®

 

[g25062kgimage002.gif]

 

May 5, 2004

 

Mr. John W. Manzetti

218 Chesapeake Drive

Gibsonia, PA 15044

 

Dear Mr. Manzetti:

 

Reference is made to the Agreement and Plan of Merger, dated as of October 26,
2003 (the “Merger Agreement”), among NOMOS Corporation, a Delaware corporation
(“NOMOS”), North American Scientific, Inc., a Delaware corporation (the
“Company”), and AM Capital 1, Inc., a Delaware corporation (“AM Capital”),
pursuant to which NOMOS will merge with and into AM Capital and AM Capital 
shall continue as the surviving corporation and a wholly-owned subsidiary of the
Company.  The Company and AM Capital consider it essential to the best interests
of  the stockholders of the Company to foster the continuous employment of key
management personnel of NOMOS .

 

In order to induce you to remain in the employ of AM Capital, the Company will
cause AM Capital to employ you and agrees that you shall receive the benefits
set forth in this letter agreement (the “Agreement”).  These benefits replace
and supersede the benefits set forth in those certain letter agreements dated
February 11, 2002 and June 18, 2003, respectively, between you and NOMOS, which
prior agreements are hereby deemed null and void.

 

1.                                       Employment; Duties.  Effective as of
the Closing Date (as defined in the Merger Agreement), AM Capital hereby agrees
to employ you in the position of President of AM Capital.  You shall be
responsible for the management of the business and affairs of AM Capital.  You
shall report to, and be subject to the direction of, the Chief Executive Officer
of the Company (the “CEO”).  The CEO may assign other duties to you from time to
time, and shall have the right to modify your responsibilities from time to time
as the CEO may reasonably deem necessary or appropriate.  During the term of
your employment with AM Capital, you shall devote your full time and use your
best efforts to advance the business and welfare of AM Capital  and the Company,
and will not engage in any other employment or business activities for any
direct or indirect remuneration that would be directly harmful or detrimental
to, or that may compete with, the business and affairs of  AM Capital or the
Company, or that would interfere with your duties hereunder.

 

2.                                       Term; Vacation.  Unless earlier
terminated as hereinafter provided, the term of your employment hereunder shall
commence on the Closing Date and shall continue for a period of two years
thereafter (the “Employment Term”).  The Employment Term shall continue for
additional one-year terms unless notice of non-renewal is given either by you to
the Company or by the Company to you at least 90  days prior to the date on
which the Employment Term is then scheduled to end.  You shall be entitled to a
period of annual vacation time equal to four weeks per twelve-month period, to
accrue pro rata during the course of each such twelve month period.

 

Initial                    

 

--------------------------------------------------------------------------------


 

The days selected for your vacation must be mutually and reasonably agreeable to
the Company and you.  In no event shall your total accrued vacation exceed seven
weeks .

 

3.                                       Base Salary; Stock Options.  The
Company shall pay you, as compensation for your services, an initial salary of
$300,000 per annum (“Base Salary”), subject to such annual increases as may be
determined in the sole discretion of the Company.  Your Base Salary shall be
payable in accordance with the Company’s standard policies and practices for
payment of salary to salaried employees.  In addition, you will be granted
options (“Options”) to purchase 40,000 shares of the Company’s common stock, at
an exercise price equal to the fair market value of such common stock as of the
Closing Date, pursuant to the Company’s Amended and Restated 1996 Stock Option
Plan (the “Plan”), or any subsequent plan adopted by the Company.  Such Options
will vest in equal installments of 10,000 shares each on the first, second,
third and fourth anniversary of the date hereof.  As determined from time to
time by the Board of Directors of the Company, you will also be eligible to
receive additional Options under the Plan.  To the extent allowable under
Internal Revenue Service regulations, such Options shall be “incentive stock
options” as described in the Plan.  You shall be entitled to receive Options in
the form of non-statutory stock options, at your option.

 

4.                                       Other Compensation.  In addition to the
compensation package described above, you shall be entitled to participate in
any group insurance, hospitalization, medical, dental, health, accident,
disability or similar plan or program of the Company now existing or established
hereafter to the extent that you are eligible under the general provisions
thereof (collectively, “Health Benefits”).  In addition, you will be eligible
for participation in the Company’s standard bonus program.  The bonus program
for you for fiscal year 2004, ended October 31, 2004  is described in Exhibit A
to this agreement.

 

5.                                       Severance.  Subject to Section 7 of
this Agreement,  in the event your employment is terminated at any time during
the Employment Term, or this Agreement is not renewed, you will receive (a) a
severance payment equal to twenty four months of your Base Salary if terminated
in  the first year of  this Agreement, 18 months if terminated in the second
year of this Agreement and 12 months if terminated thereafter, less standard
withholding for tax and social security purposes, and (b) health benefits
coverage at your election, to the extent permitted by the Company’s then
existing insurance policies and Health Benefits plan, except as required by law
(e.g., COBRA health insurance continuation election), at the expense of the
Company for twenty four months.

 

6.                                       Payment Terms.  The severance payment
contemplated by this Agreement shall be payable (in the sole discretion of the
Company) in a lump sum within 30 days of the date of such termination or as
salary continuation over a one year period.

 

7.                                       Severance Terms.  The severance shall
be payable to you if your employment with the Company is terminated, or if this
agreement is not renewed, unless such termination or non-renewal is (a) because
of your death or Disability (as defined below); (b) by the Company for Cause (as
defined below); or (c) by you for other than Good Reason (as defined below).

 

8.                                       Change in Control.  In the event  that
you are terminated by the Company immediately prior to or concurrently with a
Change in Control (as defined below) and you are not employed by the successor
entity in the same or similar capacity at the same total compensation level,
including bonus opportunity, after such Change in Control, all Options held by
you shall automatically be 100% vested as of the date of such termination.  In
addition, you will receive, in total, the sum of  one  year Base Salary plus 
your highest bonus received in the prior  two years

 

2

--------------------------------------------------------------------------------


 

and health care coverage  for 24 months as  set forth in  Section 5.  A “Change
in Control” is defined for purposes of this Agreement as a sale of all or
substantially all of the assets of the Company or a sale, directly or
indirectly, of more than 50% of the voting stock of the Company.  This assumes
that you will continue to perform your duties in the ordinary course through the
date of such event.

 

9.                                       Disability.  The Company may terminate
your employment in the event you suffer a disability that renders you unable to
perform the essential functions of his position, even with reasonable
accommodation, as defined by the Company’s then existing long term disability
insurance policy.  After the Termination Date, which in this event shall be the
date upon which notice of termination is given, you shall receive the accrued
portion of any salary, vacation and bonus hereunder through the Termination
Date, less standard withholdings for tax and social security purposes, payable,
in the case of a bonus, upon such date or over such period of time which is in
accordance with the applicable bonus plan.  In addition, you will be entitled to
a severance payment in the gross amount equal to  six months  Base Salary to be
paid, in the sole discretion of the Company, in a lump sum within 30 days of the
date of the Termination or as salary continuation over a  six month period.  In
addition, any unvested Options granted under Section 4 of the Agreement, any
previously granted options or that may hereafter be granted to you  shall
immediately vest as of the Termination Date.

 

10.                                 Cause.  Termination by the Company of your
employment for “Cause” shall mean termination upon the occurrence or existence
of any of the following, as reasonably determined by the CEO: (a) the continued
failure to substantially perform your duties or responsibilities, provided that
the Company has given you written notice specifying the basis upon which the CEO
determined that your duties or responsibilities were not substantially performed
and such failure remains uncorrected for a period of 30 days following receipt
of such written notice; (b) a material breach by you of any of your material
obligations hereunder our under the Confidential Information Agreement (as
defined below) which remains uncured for a period of 10 days following the date
that the Company has given you written notice thereof; (c) a material breach by
you of your duty not to engage in any transaction that represents, directly or
indirectly, self-dealing with Parent or the Company or any of their affiliates
which has not been approved by the CEO if in any such case such material breach
remains uncured for a period of 10 days following the date that the Company has
given you written notice thereof; (d) the repeated material breach by you of any
material duty referred to in clause (b) or (c) above as to which at least one
written notice has been previously given pursuant to such clause (b) or (c); (e)
any act of misappropriation, embezzlement, intentional fraud or similar conduct
involving the Company or any of its affiliates; (f) the violation and conviction
of any federal, state or local law or any act of moral turpitude which has a
material adverse impact on the business, reputation or operation of the Company
or on your ability to perform your duties as President; (g) intentional
infliction of any damage of a material nature to any property of the Company or
any affiliate thereof; or (h) the repeated non-prescription use of any
controlled substance or the repeated abuse of alcohol or any other
non-controlled substance which has a material adverse impact on your ability to
serve in your capacity as an employee of the Company or any affiliate thereof.

 

11.                                 Good Reason.  You shall be entitled to
terminate your employment for Good Reason.  For purposes of this Agreement,
“Good Reason” shall mean the occurrence of:

 

(a)                                  any material diminution by the Company in
your position or responsibilities without your consent, provided that within 30
days of any such alleged diminution, you provide the Company with written notice
of the basis for your claim that any

 

3

--------------------------------------------------------------------------------


 

action by the Company is a material diminution  and a period of at least 30 days
for the Company to cure.

 

(b)                                 a reduction by the Company in your annual
base salary as the same may be increased from time to time, except for
across-the-board salary reductions similarly affecting all senior management
personnel of the Company; and

 

(c)                                  the Company’s requiring you to be based
more than 50 miles from the location at which you were based, except for
required travel on the Company’s business to an extent substantially consistent
with your present business travel obligations.

 

12.                                 Successors: Binding Agreement.

 

(a)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by you and your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

13.                                 Confidential Information Agreement. 
Simultaneously with your execution hereof, you agree to execute and deliver to
the Company its standard form of Employee Invention, Trade Secret and
Confidential Information Agreement (the “Confidential Information Agreement”) as
detailed in Exhibit B attached to this agreement..

 

14.                                 Miscellaneous.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by you and the Company.  No
waiver by either party hereto at any time of any breach by the other party
hereto of or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California without regard to its conflicts of law principles.

 

15.                                 Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

16.                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

17.                                 Entire Agreement.  This Agreement and the
exhibits attached hereto sets forth the entire understanding of the parties
hereto in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative

 

4

--------------------------------------------------------------------------------


 

of any party hereto; and any prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and cancelled.

 

If this Agreement sets forth our understanding with respect of the subject
matter contained herein, kindly sign and return to the Company the enclosed copy
of this letter, which will then constitute our entire agreement in respect of
such subject matter.

 

 

Sincerely,

 

 

 

North American Scientific, Inc.

 

 

 

 

 

 

 

By:

/s/ L. Michael Cutrer

 

 

 

Name: L. Michael Cutrer

 

 

Title: President and CEO

 

 

 

 

 

 

Agreed to this 5th day of May, 2004:

 

 

 

 

 

 

 

 

/s/ John W. Manzetti

 

Name: John W. Manzetti

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 


FISCAL 2004 INCENTIVE BONUS PROGRAM


 

Your bonus will be a minimum of 25% of your annual base salary if the Company
meets or exceeds the Performance Goals established for the previous Measuring
Year.   Full detail of the program for 2004 will be provided prior to the
Closing Date or shortly thereafter and shall be incorporated by reference
herein.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Employee Invention, Trade Secret and Confidential Information Agreement

(the “Confidential Information Agreement”)

 

7

--------------------------------------------------------------------------------